INNOVATIVE FOOD HOLDINGS, INC. 28411 Race Track Road Bonita Springs, Florida 34135 July 1, 2015 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street N.E. Washington, DC 20549 RE: Form S-3 Request for Withdrawal of Registration Statement Filed on October 24, 2014 Commission File No.333-199571 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Innovative Food Holdings, Inc. a Floridacorporation ("the Company") hereby requests the withdrawal of its Registration Statement on Form S-3, filed on October 24, 2014 (File No. 333-199571) together with all exhibits thereto, (collectively, the "Registration Statement"), effective as of the date hereof or at the earliest practicable date hereafter. The Registration Statement has not become effective and no securities have been sold thereunder. Please send copies of the written order granting withdrawal of the Registration Statement to Sam Klepfish, Chief Executive Officer at the above-mentioned address, and via email to sklepfish@ivfh.com, with a copy to Irving Rothstein, Feder Kaszovitz LLP, 845 Third Avenue, 11th Floor, New York, NY 10022, and via email to irothstein@fedkas.com. If you have any questions with respect to this matter, please contact Irving Rothstein of Feder Kaszovitz LLP at (212) 888-8200. Sincerely, Innovative Food Holdings, Inc. By: /s/ Sam Klepfish Sam Klepfish Chief Executive Officer
